    ..               Case 4:19-cv-00205-JM Document 1 Filed 03/26/19 Page 1 of 20           FILED               ,_
~
                                                                                        U.S. DISTRICCTTCORKAURTNSAS
                                                                                    J:ASTERN DISTRI

                                                                                                    6 019
                                                                                                       I




          WILLIAM BOYD, Individually and On
          Behalf of All Others Similarly Situated,
                                                              Case No.   f/:. ·/{J(W ,2p£-d~hJ
                                                              CLASS ACTION COMPLAINT
                             Plaintiff,

          V.
                                                              JURY TRIAL DEMANDED
          MARRIOTT INTERNATIONAL, INC.,
          and STARWOOD HOTELS & RESORTS
          WORLDWIDE LLC,

                             Defendants.
                                                                         This case assigned to Di;/i~
                                                                         and to Magistrate Judge                      -

                Plaintiff William Boyd ("Plaintiff') brings this class action on behalf of himself and all

         others similarly situated, by and through undersigned counsel, and for his complaint against

         Marriott International, Inc. ("Marriott") and Starwood Hotels & Resorts Worldwide LLC

         ("Starwood") (referred to collectively as "Defendants"), states and alleges, upon personal

         knowledge as to himself and otherwise upon information and belief, as follows:

                                                INTRODUCTION

                1.      This action arises from a/our-year long data breach experienced by Defendants

         wherein the data of over 500 million customers of Marriott's Starwood division was

         compromised (the "Marriott Data Breach"). Due to the extraordinary quantity of data leaked over

         this four-year time span, the Marriott Data Breach is being heralded as not only the largest data

         breach of 2018, but also as the second largest data breach of all time.

                2.      On November 30, 2018, Marriott-the world's largest hotel chain-announced

         that on September 8, 2018, it learned of an unauthorized access to its Starwood guest reservation

         database. Upon investigation thereof, Marriott learned that the breach had allowed hackers to

         access its customer data starting as early as 2014 and extending through September 10, 2018.




                                                          1
             Case 4:19-cv-00205-JM Document 1 Filed 03/26/19 Page 2 of 20



       3.       Marriott further revealed that the Marriott Data Breach allowed unauthorized

access to guest information relating to reservations at Starwood properties that affected at least

500 million people. For at least 327 million of these guests, the information includes, but is not

limited to, guests' "name, mailing address, phone number, email address, passport number,

Starwood Preferred Guest ("SPG") account information, date of birth, gender, arrival and

departure information, reservation date, and communications preferences." 1

       4.       Marriott disclosed that for some affected guests, the siphoned data included

payment card information, including payment card numbers and expiration dates ("Payment

Card Information"), and while this information was encrypted, Marriott could not rule out the

possibility that hackers obtained the encryption keys necessary to decrypt and access this data. 2

       5.       Defendants' laxity and security deficiencies were so significant that hackers were

not only able to breach Defendants' systems, but they were able to go undetected for a four-year

time period. As one privacy expert stated, "They can say all they want that they take security

seriously, but they don't if you can be hacked over a four-year period without noticing."3

       6.       Defendants' security failures put Plaintiff's and Class and Subclass members'

(defined below) personal information at serious, immediate, and ongoing risk, resulting in costs

and expenses to Plaintiff and members of the Class and Subclass in time spent and the loss of

productivity in taking time to address and attempt to ameliorate, mitigate and deal with the actual

and future consequences of the theft of their personal information.



1 Marriott Announces Starwood Guest Reservation Database Security Incident,
http://news.marriott.com/2018/ 11 /marriott-announces-starwood-guest-reservation-database-
security-incident/ (last visited Mar. 26, 2019).
2 Id.
3 Nicole Perlroth, et al., Marriott Hacking Exposes Data of Up to 500 Million Guests, N.Y.
TIMES (Nov. 30, 2018), https://www.nytimes.com/2018/11/30/business/marriott-data-
breach.html (last visited Mar. 26, 2019).



                                                 2
            Case 4:19-cv-00205-JM Document 1 Filed 03/26/19 Page 3 of 20



       7.         The Marriott Data Breach was caused and enabled by Marriott's failure to

implement and maintain reasonable and adequate security measures and protocols, consistent

with the representations Marriott made to the public in its marketing materials and privacy

statements, and compliant with industry standards, best practices, and the requirements of

applicable law.

       8.         In point of fact, in November 2015, Starwood reported a security breach when it

detected malware on its point of sale ("POS") systems in over 100 locations in North America.

Upon investigation of the incident, which occurred from November 2015 through January 2016,

Marriott incorrectly assessed that the Starwood customer reservation database-the database at

issue in the Marriott Data Breach-had not been impacted. The investigation should have

revealed the Marriott Data Breach. 4

       9.         Plaintiff is a Marriott customer who brings this proposed class action individually

and on behalf of all persons who have suffered, and continue to suffer, financial losses and

increased data security risks arising as a direct result of Defendants' failure to safeguard their

personal information. This information includes, but is not limited to, names, phone numbers,

passport numbers, date of birth, gender, mailing and email addresses, arrival and departure

information, and Payment Card Information (collectively referred to as "PII").

       10.        Plaintiff and the Classes have incurred, and will continue to incur, substantial

costs in taking measures to protect their PII in addition to monitoring for identity theft.

        11.       Plaintiff seeks to recover the costs incurred as a result of Defendants' data breach

and to obtain appropriate declaratory and injunctive relief to mitigate future harm.


4Robert McMillan, Marriott's Starwood Missed Chance to Detect Huge Data Breach Years
Earlier, Cybersecurity Specialists Say, WSJ (Dec. 2, 2018),
https://www.wsj.com/articles/marriotts-starwood-missed-chance-to-detect-huge-data-breach-
years-earlier-l543788659 (last visited Mar. 26, 2019).



                                                    3
..          Case 4:19-cv-00205-JM Document 1 Filed 03/26/19 Page 4 of 20



                                               PARTIES

          12.    Plaintiff William Boyd is a citizen of Pulaski County, Arkansas. Plaintiff

 provided Defendants with his PII, and, as a result of Defendants' actions, Plaintiff has suffered

 financial losses and will face a substantial risk for further identity theft.

          13.    Defendant Marriott International, Inc. ("Marriott") is a publicly-traded

 corporation with its principal place of business at 10400 Femwood Road, Bethesda, Maryland

 20817.

          14.    Defendant Starwood Hotels & Resorts Worldwide, LLC ("Starwood") is an

 indirect, wholly-owned subsidiary of Marriott. On September 23, 2016, Marriott completed the

 acquisition of Starwood Hotels & Resorts Worldwide, LLC, formerly known as Starwood Hotels

 & Resorts Worldwide, Inc.

                                   JURISDICTION AND VENUE

          15.    This Court has original jurisdiction over this action pursuant to the Class Action

 Fairness Act, 28 U.S.C. § 1332(d). The aggregated claims of the individual class members

 exceed $5,000,000 exclusive of interests and costs; there are more than 100 putative class

 members; and minimal diversity exists because the majority of putative class members are

 citizens of a different state than Defendants.

          16.    This Court has personal jurisdiction over Defendants because they reside in this

 District and regularly conduct business here. Upon information and belief, a substantial portion

 of the events and conduct giving rise to this litigation occurred in this District.

          17.    This District is the proper venue because a substantial portion of the injury from

 Defendants' conduct occurred in this District.




                                                     4
..             Case 4:19-cv-00205-JM Document 1 Filed 03/26/19 Page 5 of 20



                                    FACTUAL ALLEGATIONS

 A.      Defendants Collect and Store Guest Information

         18.      With 6,500 properties in 127 countries and over $20 billion in revenue in 2017,

 Marriott is the largest hotel chain in the world.

         19.      The acquisition of Starwood by Marriott was announced on November 16, 2015

 and finalized on September 23, 2016. Through the acquisition, Marriott came to control the

 rights to the Starwood properties.

         20.      Starwood collects a substantial amount of PII, including Payment Card

 Information, from guests looking to stay at one of the Starwood Properties. This information is

 generally not destroyed but is stored in the Reservation Database. 5

         21.      Marriott has admitted that the information contained in the Reservation Database

 includes some combination of name, mailing address, phone number, email address, passport

 number, account information, date of birth, gender, stay information, and communication

 preferences for over 300 million guests, along with Payment Card Information for additional

 guests. 6

         22.      Marriott first learned on September 8, 2018 that an attempt was made to access

 the Reservation Database. 7 It was only upon further investigation that Marriott learned hackers

 had first gained access to the Reservation Database in 2014 and had copied, encrypted, and

 attempted to remove the PII, including the Payment Card Information. 8


 5 Starwood Guest Reservation Database Security Incident, Nov. 30, 2018,
 https://answers.kroll.com/ (last visited Mar. 26, 2019).
 6 Marriott says its Starwood database was hacked for approximately 500 million guests, CNBC
 (Nov. 30, 2018), https://www.cnbc.com/2018/11/30/marriott-says-its-starwood-database-was-
 breached-onapproximately-500-million-guests-.html (last visited Mar. 26, 2019).
 7 Starwood Guest Reservation Database Security Incident, Nov. 30, 2018,
 https://answers.kroll.com/ (last visited Mar. 26, 2019).
 8 Id




                                                     5
..            Case 4:19-cv-00205-JM Document 1 Filed 03/26/19 Page 6 of 20



        23.      Investigators have stated that "multiple hacking groups may have simultaneously

 been inside Starwood's computer networks since 2014."9 The fact that multiple groups were able

 to infest the Reservation Database over the same period shows that Marriott failed to adequately

 safeguard its guests' information.

 B.     The Risk of a Breach was Foreseeable

        24.      Defendants should have been aware that the guest information it was collecting

 made a tempting target for criminals.

        25.      The Reservation Database information is valuable for hackers because includes

 guest's biographical data and "[i]ncreasingly, criminals are using biographical data gained from

 multiple sources to perpetrate more and larger thefts." 10 Thieves can use large data pools like the

 Reservation Database as a tool to commit further acts of identity theft or create new identities

 from a merger of separate biographical details.

        26.      This is not a theoretical problem, as the hotel industry has a history of being

 targeted by hackers.

        27.      Before being acquired by Marriott in 2015, Starwood was aware of a malware

 intrusion that affected its hotels in North America, enabling hackers to access the Payment Card

 Information of some guests. 11

        28.      In June 2017, cybersecurity researchers discovered in an ironic twist that

 Marriott's Computer Incident Response team was compromised by "Russian criminals to run a



 9 Exclusive: Clues in Marriott hack implicate China, Reuters (Dec. 5, 2018),
 https://uk.reuters.com/article/uk-marriott-intnl-cyber-china/clues-in-marriott-hack-implicate-
 china-sources-idUKKBN1O504B (last visited Mar. 26, 2019).
 10 Verizon 2014 PCI Compliance Report, http://www.nocash.info.ro/wp-
 content/uploads/2014/02Nerizon pci-report-2014.pdf, at 54 (last visited Mar. 26, 2019).
 11 Starwood Hotels and Resorts, Letter from our President (Nov. 20, 2015),
 https://oag.ca.gov/system/files/starwood-notice-materials 0.pdf (last visited Mar. 26, 2019).



                                                   6
..             Case 4:19-cv-00205-JM Document 1 Filed 03/26/19 Page 7 of 20



 network of hacked servers." 12

         29.      These incidents have not been confined to Marriott properties.

         30.      In 2008 and 2009, over 619,000 Wyndham accounts were obtained by hackers. 13

 The FTC settled with Wyndham, requiring Wyndham to undergo substantial monitoring for 20

 years. 14

         31.      On March 17, 2015, the Mandarin Oriental announced that its credit card systems

 had been compromised by hackers. 15

         32.      On October 31, 2017, it was reported that Hilton Hotels agreed to pay $700,000

 as part of a settlement with the New York and Vermont Attorneys General arising out of data

 breaches that exposed over 350,000 credit card numbers. 16

         33.      In light of these industrywide hacks, Defendants were on notice that their

 databases were a likely target for hacking and should have taken care and ensured that proper

 data security systems were in place. However, they did not.




 12 Thomas Brewster, Revealed: Marriott's 500 Million Hack Came After A String ofSecurity
 Breaches, Forbes (Dec. 3, 2018),
 https://www .forbes.com/sites/thomasbrewster/2018/12/03/revealed-marriotts-500-million-hack-
 came-after-a-string-of-security-breaches/#3dba0b9546f4 (last visited Mar. 26, 2019).
 13 Sean O'Neill, Marriott's Starwood Data Breach Joins a Decade-Long List ofHotel Data
 Exposures, Skift (Nov. 30, 2018), https://skift.com/2018/11/30/marriotts-starwood-data-breach-
 joins-a-decade-long-list-of-hotel-data-exposures/ (last visited Mar. 26, 2019).
 14 Wyndham Settles FTC Charges It Unfairly Placed Consumers' Payment Card Information At
 Risk (Dec. 9, 2015), https ://www.ftc.gov/news-events/press-releases/2015/ 12/wyndham-settles-
 ftc-charges-it-unfairly-placed-consumers-payment (last visited Mar. 26, 2019).
 15 Credit Card Breach at Mandarin Oriental (Mar. 4, 2015)
 https://krebsonsecurity.com/2015/03/credit-card-breach-at-mandarian-oriental/ (last visited Mar.
 26, 2019).
 16 Jonathan Stempel, Hilton to Pay $700,000 Over Credit Card Data Breaches, Reuters (Oct. 31,
 2017), https://www.reuters.com/article/us-hilton-wrldwide-settlement/hilton-to-pay-700000-
 over-credit-card-data-breaches-idUSKBN 1D02L3 (last visited Mar. 26, 2019).



                                                   7
            Case 4:19-cv-00205-JM Document 1 Filed 03/26/19 Page 8 of 20



C.      Defendants Failed to Comply with Government & Industry Standards

        34.     According to the FTC, the failure to employ reasonable and appropriate measures

to guard against unauthorized access to confidential consumer data constitutes an unfair practice

or act prohibited by Section 5 of the Federal Trade Commission Act of 1914 ("FTC Act"), 15

u.s.c. § 45.
        35.     The FTC has published guidelines for businesses that establish reasonable data

security practices. The practices center around knowing what personal information is stored,

keeping only what information is absolutely necessary, securely guarding the information that is

kept, disposing of the information that is not needed, and having a plan in place to respond to

security incidents. 17

        36.     The FTC has also published a guidance handbook on data security practices for

businesses based on its past enforcement actions. 18 This provides further guidance into what data

security practices are expected from businesses that handle personal information.

        37.     The Payment Card Industry Security Standards Council promulgates a set of

minimum requirements that apply to all organizations that store, transmit, or process Payment

Card Information. This standard is known as the Payment Card Industry Data Security Standard

("PCI DSS") and is the bare-minimum industry standard governing Payment Card Information

security.

        38.     PCI DSS required Defendants to properly secure Payment Card Information,

restrict access to Payment Card Information on a need-to-know basis, encrypt Payment Card


 17 See Federal Trade Commission, Protecting Personal Information: A Guide for Business,
https://www.ftc.gov/tips-advice/business-center/guidance/protecting-personal-information-guide-
business (last visited Mar. 26, 2019).
 18 See Federal Trade Commission, Start with Security: A Guide for Business; Lessons Learned
from FTC Cases, https://www.ftc.gov/system/files/documents/plain-language/pdfD205-
 startwithsecurity.pdf (last visited Mar. 26, 2019).



                                                8
              Case 4:19-cv-00205-JM Document 1 Filed 03/26/19 Page 9 of 20



Information at the time of entry, implement network segmentation, only hold Payment Card

Information for the time required to verify a transaction, and establish processes to identify and

fix data vulnerabilities.

        39.      As discussed throughout, Defendants failed to comply with both government and

industry standards.

D.      Marriott's Delayed Response Exacerbated the Situation

        40.      Marriott first stated that it had received an alert regarding an attempt to access the

Reservation Database on September 8, 2018. 19

        41.      Over a month later on November 19, 2018, Marriott announced that was able to

decrypt the hacked information and determined that it originated from the Reservation

Database. 20

        42.      Despite the severity of the breach and the nature of the stolen information,

Marriott waited an additional eleven (11) days to inform the public of the breach.

        43.      In response to its abject failure to protect and safeguard its guests' PII, Marriott

has offered only a year of identity-theft protection and to pay for replacement passports if guests

can prove that they are the victims of passport-related identity theft. 21

        44.      This assumes that the risk of identity theft will only continue for a year and fails

to appreciate that the risk of identity theft is immediate and ongoing. Guests need replacement

documents immediately or they run the risk of having their identities stolen or manipulated.


19 Starwood Guest Reservation Database Security Incident, Nov. 30, 2018,
https://answers.kroll.com/ (last visited Mar. 26, 2019).
20 Id
21 Nicole Perlroth, et al., Marriott Hacking Exposes Data of Up to 500 Million Guests, N.Y.
TIMES (Nov. 30, 2018), https://www.nytimes.com/2018/11/30/business/marriott-data-
breach.html (last visited Mar. 26, 2019); Grace Dobush, Starwood Data Hack: Marriott Says It'll
Pay for New Passports, FORTUNE (Dec. 4, 2018), https://finance.yahoo.com/news/starwood-data-
hack-marriott-says-122147510.html (last visited Mar. 26, 2019).



                                                   9
          Case 4:19-cv-00205-JM Document 1 Filed 03/26/19 Page 10 of 20



       45.     Furthermore, Marriott failed to announce the data breach in a timely or

professional manner.

       46.     Marriott stated that the process of emailing guests to notify them of the breach

would take several weeks, far too long to communicate information of this magnitude. 22

       47.     The email that Marriott finally sent to affected guests came from the domain

"email-marriott.com," leading technology reports to state ''there was little else to suggest the

email was at all legitimate - the domain doesn't load or have an identifying HTTPS certificate.

In fact, there's no easy way to check that the domain is real, except a buried note on Marriott's

data breach notification site that confirms the domain is legitimate."23 As a result of Marriott's

lackluster response and in order to prevent further harm to Marriott consumers, two security

experts registered similarly named domains, email-marriot.com and email-mariott.com,24 to

prevent hackers from obtaining them. 25

E.     Plaintiff and Members of the Classes Face Ongoing Harm Caused by the Marriott
       Data Breach

       48.     Defendants have failed to follow government and industry data protection

standards and have failed to effectively monitor their own security systems to ensure guest

information is protected.



22 Robert McMillan, Marriott's Starwood Missed Chance to Detect Huge Data Breach Years
Earlier, Cybersecurity Specialists Say, WSJ (Dec. 2, 2018),
https ://www.wsj.com/articles/marriotts-starwood-missed-chance-to-detect-huge-data-breach-
years-earlier-l543788659 (last visited Mar. 26, 2019).
23 Zach Whittaker, Marriott's Breach Response is so Bad, Security Experts are Filling in the
Gaps-At Their Own Expense, TechCrunch (Dec. 3, 2018),
https://techcrunch.com/2018/12/03/marriott-data-breach-response-risk-phishing/ (last visited
Mar. 26, 2019).
24 To the untrained eye, these look like legitimate domains; however, both misspell "Marriott".
25 Zach Whittaker, Marriott's Breach Response is so Bad, Security Experts are Filling in the
Gaps -At Their Own Expense, TechCrunch (Dec. 3, 2018),
https://techcrunch.com/2018/12/03/marriott-data-breach-response-risk-phishing/ (last visited
Mar. 26, 2019).



                                                 10
          Case 4:19-cv-00205-JM Document 1 Filed 03/26/19 Page 11 of 20



       49.     The substandard security system in place and the failure to adequately monitor

that system for unauthorized intrusions caused Plaintiff and the Classes' PU, including Payment

Card Information, to be compromised over a four-year period without detection by the

Defendants.

       50.     Because of Defendants' failure to meet reasonable security standards, Plaintiff

and members of the Classes have suffered, and will continue to suffer, substantial harm.

       51.     As a result of the Defendants' actions and the resulting data breach, Plaintiff and

members of the Classes must cancel credit and debit cards, change or close their financial

accounts, monitor credit reports for fraudulent activity, and take other steps to protect themselves

in order to reduce the risk of identity theft and fraudulent transactions.

       52.     The information compromised in the Marriott Data Breach is a veritable treasure

trove for criminals. Through that information, criminals now have access to a complete profile of

guests' personal and financial information. They can either use this information themselves or

sell it on the black market for others. Either way, criminals can now assume these stolen

identities to apply for loans, open accounts, forge checks, file fraudulent tax returns, or forge

government-issued documents.

       53.     This is not an abstract risk. The Department of Justice has reported that, for one

year alone, 86% of identity theft victims experienced the fraudulent use of existing account

information, including credit card and bank account information. 26

        54.    This risk is ongoing. The information obtained from this breach will be available

to criminals on the web for an indefinite period. This means that Defendants' guests face an



26 Erika Harrell, Victims ofIdentity Theft, 2014, U.S. DEPARTMENT OF JUSTICE, BUREAU OF
JUSTICE STATISTICS, NCJ 248991 (Sept. 2015) at 2,
https://www.bjs.gov/content/pub/pdf/vit14.pdf (last visited Mar. 26, 2019).



                                                  11
          Case 4:19-cv-00205-JM Document 1 Filed 03/26/19 Page 12 of 20



ongoing harm that Defendants seem unwilling or unable to redress in any meaningful way.

                                  CLASS ACTION ALLEGATIONS

       55.     Plaintiff brings this action on behalf of himself and as a class action under Federal

Rules of Civil Procedure 23(a), (b)(2), and (b)(3) on behalf of the following:

       National Class (the "Class"):
       All individuals whose PII and/or Payment Card Information was accessed, copied,
       and/or compromised by unauthorized parties as part of the Marriott Data Breach.

       Arkansas Subclass (the "Subclass"):
       All Arkansas residents whose PII and/or Payment Card Information was accessed,
       copied, and/or compromised by unauthorized parties as part of the Marriott Data
       Breach.

(collectively the Class and Subclass are referred to as the "Classes").

Rule 23(a)

       56.     This action may be maintained as a class action if it meets the requirements of

Fed. R. Civ. P. 23(a): Numerosity, Commonality, Typicality, Adequacy.

       57.     Numerosity. The members of the Classes are so numerous thatjoinder of all

parties would be impracticable. While Plaintiff does not know the exact number of the members

of the Classes, Plaintiff believes the Class contains hundreds of millions of members, with tens

of thousands of members in the Subclass.

       58.     Commonality. Common questions oflaw and fact predominate over individual

questions and facts. These common questions include, but are not limited to:

               a.      Whether Defendants owed a duty to Plaintiff and the Classes to protect PII

                       and/or Payment Card Information;

               b.      Whether Defendants failed to provide adequate security to protect PII

                       and/or Payment Card Information;

               c.      Whether Defendants negligently allowed PII and/or Payment Card




                                                 12
           Case 4:19-cv-00205-JM Document 1 Filed 03/26/19 Page 13 of 20



                        Information to be accessed by third parties;

                d.      Whether Defendants failed to adequately notify Plaintiff and the Classes

                        that data systems were breached;

                e.      Whether Plaintiff and members of the Classes suffered damages;

                f.      Whether Defendants' actions proximately caused the injuries suffered by

                        Plaintiff and the Classes;

                g.      Whether Plaintiff and the Classes are entitled to damages, and if so, the

                        amount thereof; and

                h.      Whether Plaintiff and the Classes are entitled to declaratory and injunctive

                        relief.

        59.     Typicality. Plaintiff's claims are typical of the absent class members and stem

from the same series of events. Plaintiff and members of the Classes are all persons injured by

Defendants' data breach, and Plaintiff's claims arise from the same practices and course of

conduct giving rise to the claims of the absent Class Members and are based on the same legal

theories. The claims of each member of the Classes would rely on the same facts and legal

theories and seek the same relief if prosecuted individually.

        60.     Adequacy. Plaintiff will fully and adequately represent the interests of the

Classes. Plaintiff has retained Class counsel who have considerable experience in class action

litigation. Neither Plaintiff nor his attorney has any interests that conflict with the interests of the

Classes.

        Rule 23(b)(3)

        61.     The questions of law and fact common to all members of the Classes predominate

over any questions affecting only individuals.




                                                     13
          Case 4:19-cv-00205-JM Document 1 Filed 03/26/19 Page 14 of 20



       62.     A class action is superior to other available methods because the individual

litigation of the absent class members' claims is economically infeasible and procedurally

impracticable. Litigating the claims together will prevent varying, inconsistent, or contradictory

judgments and preserve judicial resources and prevent delay and expense for all parties. Class

treatment will also permit members of the Classes to litigate claims where it would otherwise be

too expensive or inefficient to do so. Plaintiff knows ofno difficulties in managing this action

that would preclude its maintenance as a class action.

       63.     Contact information for each class member, including mailing addresses is readily

available, facilitating notice of the pendency of this action.

       Rule 23(b)(2)

       64.     Injunctive relief is appropriate because Defendants' inadequate security

exposes all members of the Classes to a substantial risk of immediate harm. Injunctive

relief is necessary to uniformly protect the Classes' data. Plaintiff seeks prospective

injunctive relief as a separate remedy from any monetary relief.

                                      CAUSES OF ACTION

                                  FIRST CAUSE OF ACTION
                                         Negligence

       65.     Plaintiff incorporates the above allegations as if fully set forth herein.

       66.     Defendants owed Plaintiff and the Classes a duty to exercise reasonable care in

the collection, storage, and protection of their PII and Payment Card Information.

       67.     Defendants also assumed a duty to use reasonable care to implement a policy and

process to prevent unauthorized access to the PII and Payment Card Information by third parties.




                                                  14
            Case 4:19-cv-00205-JM Document 1 Filed 03/26/19 Page 15 of 20



        68.    Defendants knew or should have known that by collecting and storing PII and

Payment Card Information, they created a valuable target for third-party interference, targeting,

or theft.

        69.    Defendants knew or should have known that their databases were vulnerable to

unauthorized third-party access.

        70.    Once Defendants chose to collect and store PII and Payment Card Information

belonging to Plaintiff and the Classes, only Defendants were in a position to guard that data

repository from the foreseeable risk of third-party interference, targeting, or theft.

        71.    Defendants' duty also arose under Section 5 of the FTC Act, which prohibits

''unfair ... practices in or affecting commerce," including, as interpreted and enforced by the

FTC, the unfair practice of failing to use reasonable measures to protect PII and Payment Card

Information.

        72.    Plaintiff and the Classes reasonably assumed the Defendants would comply with

basic industry standards for the collection and storage of PII and Payment Card Information.

        73.    Defendants breached their common law and statutory duties by failing to use

reasonable data collection and storage policies and by failing to adequately set up and monitor a

secure data storage network. In addition, by storing PII and Payment Card Information on a

system vulnerable to unauthorized access, Defendants' negligence continued for at least four

years, during which Defendants failed to detect the ongoing breach and failed to upgrade security

practices in a way that would end the breach.

        74.    Because of Defendants' negligence, the PII and Payment Card Information of

Plaintiff and the Classes were copied or stolen by unauthorized third parties.




                                                  15
             Case 4:19-cv-00205-JM Document 1 Filed 03/26/19 Page 16 of 20



          75.   Plaintiff and the Classes have been directly and proximately harmed by

Defendants' negligence in several ways. Plaintiff and members of the Classes are now at an

increased risk of being victims of identity theft and financial impersonation. Plaintiff and

members of the Classes will be forced to spend both time and money on monitoring finances, tax

records, credit scores, bank accounts, and online accounts to ensure that they have not been

victimized.

          76.   Plaintiff and members of the Classes have suffered, and continue to suffer,

injuries including lost time and money in cancelling payment cards, changing or closing

accounts, and taking other steps to protect their identities.

          77.   But for Defendant's negligence, the PII and Payment Card Information of

Plaintiff and the Classes would not have been exposed or, in the least, Plaintiff and the Classes

would have learned of the breach at an earlier time when the risk and damage would have been

mitigated.

                                     SECOND CAUSE OF ACTION
                                         Negligence Per Se

          78.   Plaintiff incorporates by reference all of the above allegations as if fully set forth

herein.

          79.   Section 5 of the FTC Act prohibits "unfair ... practices in or affecting

commerce," including, as interpreted and enforced by the FTC, the unfair act or practice by

businesses such as Defendants of failing to use reasonable measures to protect PII and Payment

Card Information. The FTC publications described above form part of the basis of Defendants'

duty.

          80.   Defendants violated Section 5 of the FTC Act by failing to use reasonable

measures to protect PII and Payment Card Information and by not complying with applicable




                                                  16
          Case 4:19-cv-00205-JM Document 1 Filed 03/26/19 Page 17 of 20



industry standards as described in detail herein. Defendants' conduct was particularly

unreasonable given the amount and nature of the PII and Payment Card Information obtained and

stored, the length of time the information was maintained on a vulnerable system, and the

foreseeable consequences of a data breach, including the damages that would result to

consumers.

        81.     Defendants' violations of Section 5 of the FTC Act constitute negligence per se.

        82.     Plaintiff and members of the Classes are consumers and are within the class of

persons that Section 5 of the FTC Act was intended to protect.

        83.     The harm resulting from Defendants' breach is the type of harm the FTC Act was

intended to guard against. The FTC has pursued over 50 enforcement actions against businesses

that failed to employ reasonable data security measures and avoid unfair and deceptive practices,

causing the same harm suffered by Plaintiff and the Classes.

        84.     As a direct and proximate result of Defendants' negligence per se, Plaintiff and

the Classes have suffered, and continue to suffer, injury including lost time and money in

cancelling debit and credit cards, changing or closing accounts, and taking other steps to monitor

their identities and protect themselves.

                                 THIRD CAUSE OF ACTION
                                Declaratory and Equitable Relief

        85.     Plaintiff incorporates by reference all of the above allegations as if set

forth fully herein.

        86.     Under the Declaratory Judgment Act, 28 U.S.C. § 2201, et seq., this Court

is authorized to enter a judgment declaring the rights and legal relations of the parties and

grant further necessary relief. Furthermore, the Court has broad authority to restrain acts

which are tortious and which violate the terms of the statutes described herein.




                                                  17
          Case 4:19-cv-00205-JM Document 1 Filed 03/26/19 Page 18 of 20



       87.     Pursuant to its authority under the Declaratory Judgment Act, this Court

should enter a judgment declaring, among other things, the following:


               a.     Defendants continue to owe a legal duty to secure their customers'

                      PII and Payment Card Information;

               b.     Defendants continue to breach this legal duty by failing to employ

                      reasonable measures to secure their customers' PII and Payment

                      Card Information; and

               c.     Defendants' ongoing breaches of their legal duty continue to cause

                      Plaintiff and the Classes harm.

       88.     The Court should also issue corresponding injunctive relief requiring Defendants

to employ security protocols that are consistent with industry standards to protect PII and

Payment Card Information. Specifically, this injunction should require Defendants to:


               a.     Utilize industry standard encryption to encrypt the transmission of

                       cardholder data at all times;

               b.     Implement encryption keys in accordance with industry standards;

               c.      Implement EMV technology;

               d.     Engage third-party auditors, consistent with industry standards, to

                      test systems for weakness and upgrade any such weakness found;

               e.     Audit, test, and train data security personnel regarding any new or

                       modified procedures and how to respond to a data breach;

               f.      Regularly test systems for security vulnerabilities, consistent with

                       industry standards;




                                                 18
           Case 4:19-cv-00205-JM Document 1 Filed 03/26/19 Page 19 of 20



               g.      Comply with all PCI-DSS standards pertaining to the security of

                       customers' PII and Payment Card Information; and

               h.      Install all upgrades recommended by manufacturers of security

                       software and firewalls used by Defendants.

       89.     If an injunction is not issued, Plaintiff and the Classes will suffer irreparable

injury and lack an adequate legal remedy in the event of another data breach. The risk of another

breach is real, immediate, and substantial. If Defendants' data is breached again, Plaintiff and the

members of the Classes will not have an adequate remedy at law because the resulting injuries

are not readily quantified, and they will be forced to bring multiple lawsuits to rectify the same

conduct. While monetary damages are warranted for the damages that are legally quantifiable

and provable, they are not sufficient to cover the full extent of injuries suffered by Plaintiff and

the Classes.

       90.     The hardship to Plaintiff and the Classes, if an injunction is not issued, exceeds

the hardship to Defendants, if an injunction is issued. If another data breach of this scale occurs

with Defendants' data, Plaintiff and members of the Classes will likely incur millions of dollars

in damages. Conversely, the cost to Defendants of complying with an injunction requiring them

to employ reasonable security measures that should have already been in place is relatively

minimal.

       91.     Issuance of the requested injunction will benefit the public by preventing another

breach of Defendants' systems, thus eliminating the injuries that would result to Plaintiff, the

Classes, and the millions of consumers whose confidential information would be compromised.




                                                 19
.   ,.               Case 4:19-cv-00205-JM Document 1 Filed 03/26/19 Page 20 of 20



                                                 PRAYER FOR RELIEF

                WHEREFORE, Plaintiff, individually and on behalf of the Classes, respectfully requests

         that the Court:

                A.         Certify the Class and Subclass and appoint Plaintiff and Plaintiff's counsel to

                           represent the Classes;

                B.         Enter a monetary judgment in favor of Plaintiff and the Classes to compensate them

                           for the injuries they have suffered, together with pre-judgment and post-judgment

                           interest;

                C.         Enter a declaratory judgment as described herein;

                D.         Grant the injunctive relief requested herein;

                E.         Award Plaintiff and the Classes reasonable attorney's fees and costs of suits, as

                           allowed by law; and

                F.         Award such other and further relief as this Court may deem just and proper.

                                              DEMAND FOR JURY TRIAL

                           Plaintiff demands a jury trial on all claims so triable.

         DATED: March 26, 2019




                                                              20
